Citation Nr: 0923424	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include herniated discs, status post 
laminectomy and spinal fusion.

2.  Entitlement to service connection for a low back 
disorder, to include herniated discs, status post laminectomy 
and spinal fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to 
June 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut in which the RO determined that new and 
material evidence had been received, and reopened the claim 
for service connection for the low back disorder.  The RO 
then denied service connection based on the substantive 
merits of the claim.  

Regardless of the RO's finding that new and material evidence 
had been received to reopen the claim for a low back 
disorder, the Board is without jurisdiction to consider the 
substantive merits of the claim for service connection in the 
absence of an independent finding that new and material 
evidence has been received.  The Board finds, therefore, that 
the proper issue on appeal is whether new and material 
evidence has been received to reopen the previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 decision, the Board reopened and denied 
the Veteran's claim for entitlement to service connection for 
a low back disorder, to include herniated discs, status post 
laminectomy and spinal fusion.  

2.  Evidence received since the August 2005 Board decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for a low back disorder, to 
include herniated discs, status post laminectomy and spinal 
fusion. 

3.  There is no competent medical evidence linking the 
Veteran's current low back disability to service, to include 
claimed in-service injury.  


CONCLUSIONS OF LAW

1.  The August 2005 Board decision, reopening and denying 
entitlement to service connection for a low back disorder, to 
include herniated discs, status post laminectomy and spinal 
fusion, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2008).

2.  Evidence received since the August 2005 Board decision is 
new and material, and the Veteran's claim for service 
connection for a low back disorder, to include herniated 
discs, status post laminectomy and spinal fusion, is 
reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A low back disorder, to include herniated discs, status 
post laminectomy and spinal fusion, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1101, 1110, 
5103, 5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1, (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of (1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and (2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
The Court further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Given the Board's favorable disposition of 
the petition to reopen, the Board finds that all notification 
and development actions needed to fairly adjudicate this 
aspect of the appeal have been accomplished.

Regarding the issue of entitlement to service connection for 
low back disorder, to include herniated discs, status post 
laminectomy and spinal fusion, an October 2006 pre-rating 
letter provided notice to the Veteran regarding what 
information and evidence was needed to reopen and 
substantiate his claim for service connection consistent with 
Kent and Pelegrini.  This letter also informed the Veteran of 
what information and evidence he should submit and what 
information and evidence VA would obtain.  The October 2006 
letter also provided the Veteran with information pertaining 
to VA's assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The October 
2006 letter also asked that the Veteran send the RO any 
additional evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, reports of VA examinations, private 
treatment records, and medical records from the VA Medical 
Center (VAMC) in Hartford, Connecticut.  Also of record and 
considered in connection with the current appeal are 
testimony and written statements provided by the Veteran, his 
comrades and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.  

I.  Petition to Reopen

An October 1997 rating decision denied entitlement to service 
connection for a low back-herniated disc condition.  The 
Veteran was notified of the unfavorable decision in the same 
month but did not submit a Notice of Disagreement or 
otherwise indicate disagreement within one year.  As such, 
the October 1997 rating decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

In a March 2002 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for a low back condition.  The Veteran appealed this denial 
to the Board.

In a decision dated in August 2005, the Board reopened the 
Veteran's claim but denied entitlement to service connection 
for a low back disorder, to include herniated discs, status 
post laminectomy and spinal fusion, on the merits.  The 
Board's denial was on the basis that the claim was not 
supported by probative evidence of an in-service injury, or 
probative evidence of a nexus between the currently diagnosed 
low back disorder and any incident of service.

Board decisions are final on the date stamped on the face of 
the decision, unless the Chairman of the Board ordered 
reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. § 20.1100.  The Veteran did 
not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a low back disorder, to include herniated discs, status 
post laminectomy and spinal fusion.  38 U.S.C.A. § 5108.  The 
question for the Board now is whether new and material 
evidence has been received since the issuance of the August 
2005 decision sufficient to reopen the Veteran's previously 
denied claim.

The veteran filed a claim to reopen entitlement to service 
connection in September 2006.

For petitions to reopen received after August 21, 2001, as 
here, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the August 2005 rating decision 
includes the Veteran's written statements concerning his back 
condition and two October 2006 buddy statements by men who 
served with the Veteran.  In one statement, a friend of the 
Veteran reported that he remembered the Veteran presenting to 
the sick call with complaints of low back pain after injuring 
himself replacing a sprocket on a truck.  The other friend 
reported that he served with the Veteran and at one point 
they were all told to sleep on the floor.  In an October 2006 
statement, the Veteran recalled that his back hurt after 
sleeping on the floor.

The Veteran and his fellow servicemen's written contentions 
received since the August 2005 Board decision are "new," in 
the sense that this evidence is not merely duplicative of 
evidence of record at the time of that decision.  The Board 
also finds that this evidence is "material" for purposes of 
reopening.  Particularly, in light of the presumed 
credibility of the lay statements, the Veteran's contentions 
suggest the possibility of a nexus between his current 
problems and an in-service injury.  The Board reiterates 
that, for purposes of reopening, the credibility of the 
evidence is presumed.  See Justus, 3 Vet. App. at 512-513. 

The Board finds that, when considered by itself or with 
evidence previously of record, the aforementioned evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim for service connection for a low back 
disorder.  Therefore, the evidence is new and material.  As 
new and material evidence has been submitted, the claim for 
service connection for a low back disorder, to include 
herniated discs, status post laminectomy and spinal fusion, 
is reopened.   

II.  Service Connection

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 C.F.R. § 
3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran's service treatment records show that, in 
November 1951, he underwent surgery for the correction of a 
right inguinal hernia.  The anesthesia used for the surgery 
was spinal pontocaine.  The operative report does not make 
any reference to any difficulty initiating the anesthesia, or 
any complications resulting from the anesthesia.  The service 
treatment records are silent for any complaints or clinical 
findings pertaining to the spine or low back, and the spine 
was shown to be normal when the Veteran was examined for 
separation from service in June 1952.

In June 1952, the Veteran initially claimed entitlement to VA 
compensation benefits but did not then make any reference to 
back problems. 

In November 1993, the Veteran claimed entitlement to VA 
pension benefits for the residuals of a back injury that he 
reported to have occurred in 1981 and 1984.  The medical 
evidence developed in conjunction with that claim shows that 
he had worked from 1974 to 1981 driving, loading, and 
unloading a tractor-trailer, and that he had not been able to 
work since 1981 due to lumbosacral strain, a herniated disc 
at L5-S1, scarring about the L5 nerve root, and arachnoiditis 
at L4 and L5.
 
The report of a March 1994 VA examination indicates that he 
had not worked since 1977 and that he had undergone back 
surgery in 1981 and 1984.  He had a spinal fusion in 1981, 
and again injured his back in a motor vehicle accident in 
1984 and had another surgical procedure.  The examination 
resulted in the relevant diagnoses of chronic low back pain 
secondary to a laminectomy and spinal fusion in 1981 and 
1984, with radiculopathy in the left lower extremity.

In June 1997, the Veteran claimed entitlement to compensation 
benefits for his low back disorder, and asserted that the 
back problems had resulted from the hernia surgery that he 
had in service.  Medical evidence developed in conjunction 
with that claim includes the hospital records documenting the 
excision of a herniated intervertebral disc at L4-L5 in March 
1975. 

VA treatment records reflect that the Veteran has received 
ongoing treatment for low back pain, as well as multiple 
other medical problems, but do not document the cause or 
onset of the back problems.

Private treatment records show that he incurred an on-the-job 
injury while lifting in November 1972.  He then experienced 
low back pain that radiated into his left lower extremity, 
which was treated conservatively.  In January 1975, he was 
unloading tires from a truck and experienced increased back 
pain, with radiation.  A myelogram in February 1975 revealed 
a bilateral defect at L4-L5, with a strong suggestion of 
arachnoiditis.  That led to the excision of the herniated 
disc in March 1975, following which he returned to work.  He 
was involved in a motor vehicle accident in May 1981, 
resulting in an increase in his back pain with radiation into 
the left leg.  An August 1981 myelogram showed a recurrent 
herniated disc, and probable arachnoiditis.  He then 
underwent a laminectomy in January 1982. 

The RO provided the Veteran a VA medical examination in 
October 2001 in order to obtain an opinion regarding the 
claimed nexus between his low back disorder and the surgery 
he had in service.  The examiner reviewed the claims file, 
including the Veteran's service medical records, and 
summarized the surgical report and the Veteran's assertions 
regarding his spinal injury.  Based on review of the 
evidence, the examiner determined that the in-service 
herniorrhaphy was not the cause of his current back problems. 

As noted above, in an October 2006 buddy statement, a friend 
who served with the Veteran reported that he remembered the 
Veteran presenting to the sick call with complaints of low 
back pain after injuring himself replacing a sprocket on a 
truck.  In another October 2006 buddy statement, another 
comrade reported that he served with the Veteran and that, at 
one point, they were all told to sleep on the floor.  In an 
October 2006 statement, the Veteran recalled that his back 
hurt after sleeping on the floor.

Analysis

The medical evidence shows that the Veteran's low back 
disorder has been diagnosed as herniated discs, status post 
laminectomy and spinal fusion.  His claim is, therefore, 
supported by medical evidence of a current diagnosis of 
disability.  For the reasons explained below, however, the 
Board finds that the claim is not supported by probative 
evidence of an in-service injury, or probative evidence of a 
nexus between the currently diagnosed low back disorder and 
any incident of service.  Hickson, 12 Vet. App. at 253.

Although the service treatment records show that the Veteran 
did undergo surgery for hernia repair, which involved spinal 
anesthesia, the records do not show that providing the 
anesthesia caused any injury to a spinal disc.  The VA 
examiner in October 2001 reviewed the service treatment 
records and found that the report of the surgery did not 
reflect any complications involved with the surgery.  The 
Veteran's service treatment records also do not otherwise 
disclose any evidence of complaint of, or treatment for, a 
low back injury.  

The only evidence of record in support of the claimed 
disability as the result of an in-service injury is that 
provided by Veteran and two comrades who served with him.  
Although the Veteran's MOS was as a truck mechanic, he did 
not serve in combat and his statements, and presumably those 
of his comrades, the adjudicative evidentiary requirements 
for determining what happened in service are not relaxed as 
the provisions of 38 U.S.C.A. § 1154(a) (West 2002) do not 
apply to non-combat Veterans.  As such the Board does not 
find the Veteran's and his fellow service members assertions 
of an in-service back injury as credible.  This is 
particularly so,  in light of the facts that the Veteran was 
not treated for any back complaints during service and none 
were complained of, or shown on, his separation examination 
report prior to his discharge from service, that he did not 
make any reference to any back complaints when he initially 
claimed entitlement to VA benefits in June 1952, and that, in 
support of his November 1993 pension claim, he reported the 
onset of his back problems to have been in 1981.  It was not 
until June 1997 that he claimed that his back disorder was 
related to service.  

Moreover, as the Veteran and his fellow service members are 
not shown to be other than laypersons without appropriate 
medical training and expertise, they are not competent to 
provide a probative (i.e., persuasive) opinion on a medical 
matter such as etiology.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

As indicated, no medical problem affecting the low back was 
shown in service or for many years thereafter.  There is no 
evidence of the Veteran having a low back disorder prior to 
March 1975, more than twenty years after his discharge from 
service, when he underwent surgery for a herniated 
intervertebral disc at L4-L5.  The medical evidence 
documenting that surgery shows that the herniated disc 
resulted from on-the-job injuries in November 1972 and 
January 1975.  The Board points out that the passage of many 
years between discharge from active service and documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, after his March 1975 surgery, the 
record indicates that he was again injured in March or May 
1981 in a motor vehicle accident.  In January 1982, he had a 
laminectomy with excision of recurrent herniated 
intervertebral discs.  The August 1983 medical report 
indicates that his lumbosacral strain and herniated 
intervertebral disc at L4-L5 were caused by the motor vehicle 
accident.

Moreover, there is no competent medical evidence or opinion 
even suggesting that there exists a medical nexus between a 
current low back disability and the Veteran's military 
service.  In fact, the only medical opinion to address the 
etiology of the Veteran's current low back disability weighs 
against the claim.  The VA examiner in October 2001 reviewed 
the Veteran's claims file, including his service treatment 
records, and provided the opinion that the currently 
documented low back disorder is not related to the hernia 
surgery that the Veteran had in service.  Private medical 
evidence tends to show that the Veteran's low back disability 
arose from post-service injuries sustained on-the-job or as a 
result of a motor vehicle accident.  The Board finds, 
therefore, that the only probative evidence of record shows 
that the currently diagnosed low back disorder is not related 
to an in-service disease or injury.  

For all the foregoing reasons, the claim for service 
connection on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder, to 
include herniated discs, status post laminectomy and spinal 
fusion, is reopened. 

Entitlement to service connection for a low back disorder, to 
include herniated discs, status post laminectomy and spinal 
fusion, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


